Title: To James Madison from John Mitchell, 14 June 1803 (Abstract)
From: Mitchell, John
To: Madison, James


14 June 1803, Le Havre. Encloses duplicate dispatches from the U.S. ministers in Paris; the originals and a copy of the treaty with France are carried by Jay of New York, who leaves this city in a few days on board the Oliver Ellsworth, Captain Henry. Le Havre harbor is guarded by British frigates that have stopped several neutral vessels, among them the ship Providence, Captain Waterson, from Charleston, and the brig Diana, both under American colors. Two other American vessels were boarded and “suffered to pass” after their ship letters were opened. Asks to be confirmed in his appointment by Livingston and Monroe as commercial agent for Le Havre. Adds in a postscript that Hughes, carrying the original of the treaty, left Le Havre in the brig Experiment on 23 May.
 

   
   RC (DNA: RG 59, CD, Havre, vol. 1). 2 pp.; docketed by Wagner as received 14 Aug. with the notation: “American vessels stopped.”



   
   See Mitchell to JM, June 1803, n. 1.



   
   A full transcription of this document has been added to the digital edition.

